Citation Nr: 0214141	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cesarean 
section birth.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to June 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

In a March 2001 Board decision, the issue of entitlement to 
service connection for residuals of a cesarean section birth 
was remanded for additional development.  This was 
accomplished to the extent possible and the case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Six months following service, the veteran underwent a 
cesarean section birth.

3.  The veteran's residuals of a cesarean section birth were 
not causally or etiologically related to service.


CONCLUSION OF LAW

The veteran's residuals of a cesarean section birth were 
neither incurred nor aggravated during her active service.  
38 U.S.C.A. §§ 1131, 1153, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete her claim.  The rating decision, the statement of 
the case, and the supplemental statement of the case issued 
in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified her 
of the evidence considered, the pertinent laws and 
regulations, and the reason that her claim was denied.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, pursuant to the Board remand, the 
veteran was requested to provide additional evidence 
regarding her treating physicians, as well as the dates and 
places of treatment.  Based on the veteran's response, the RO 
obtained post-service treatment records from Homestead Air 
Force Base.  The veteran has not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
residuals of a cesarean section birth.  A veteran is entitled 
to service connection for a disability resulting from a 
disease or injury incurred in or aggravated in the line of 
duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The pertinent evidence of record consists of the veteran's 
service medical records and the veteran's post-service 
treatment records from Homestead Air Force Base.

The veteran's March 1982 Report of Medical History for 
purposes of enlistment shows that the veteran denied having a 
"female disorder" or a change in menstrual pattern.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluation of the veteran's pelvic and abdominal 
area was normal.

A February 1983 treatment note indicates that the veteran 
complained of abdominal pain, which was diagnosed as possible 
chronic salpingitis, doubtful endometriosis, and two ovarian 
cysts.  A follow-up treatment note dated March 1983 continued 
complaints of right lower quadrant tenderness, which was 
assessed as a urinary tract infection.

July 1984 treatment records stated that the veteran underwent 
an exploratory laparoscopy and appendectomy, with lysis of 
adhesions.  The diagnoses were chronic periappendicitis and 
pelvic adhesions.

A January 1985 service medical record shows that the veteran 
complained of abdominal pain.  A culdocentesis and ultrasound 
were performed and the diagnosis was probable early 
intrauterine pregnancy, doubtful ectopic pregnancy.

A March 1986 service medical record reflects that the 
veteran's gynecological examination was normal. 

April 1986 service medical records indicate that the veteran 
had an appendectomy in 1984 and an ectopic pregnancy in 1985.  
Her last menstrual period was noted as being in February 
1986.  The veteran complained of left flank pain with 
diarrhea and nausea.  A pelvic ultrasound resulted in a 
diagnosis of an intrauterine pregnancy.  Pelvic examination 
showed a normal vagina and cervix, and her uterus was 
approximately the size of a 6 to 8 week old pregnancy.  There 
was tenderness to palpation and the veteran's left adnexa 
were tender.  The assessment was a possible corpus luteal 
cyst with abdominal pain of unknown etiology.

The veteran's May 1986 Report of Medical History indicates 
that the veteran was unsure whether she had been treated for 
a female disorder and that she had experienced a change in 
her menstrual pattern while in service.  She reported that 
she was in good health and was not taking any medication, and 
that she had undergone an appendectomy and had an ectopic 
pregnancy while in service.  The examining physician noted 
that the veteran had no complications from her appendectomy 
or ectopic pregnancy.  The contemporaneous Report of Medical 
Examination indicates that the veteran's pelvic examination 
was deferred because the veteran was pregnant.

Post-service treatment records from Homestead Air Force Base, 
dated December 1986, show that the veteran was hospitalized 
for six days and underwent a primary low cervical transverse 
cesarean section following a failed Pitocin induction.  A 
narrative summary of care showed that the veteran had been 
followed by the base clinic since her discharge from service, 
and had been treated for short stature, excessive weight 
gain, and a urinary tract infection.  A prior history of an 
appendectomy and ectopic pregnancy was noted.  She was 
admitted at 42 weeks gestation upon complaints of decreased 
fetal movement.  Two days of Pitocin induction were 
attempted, without success.  The narrative states that the 
veteran then underwent the cesarean section because of a 
question of possible macrosomia of the fetus and decreased 
fetal movement.  According to the narrative, a 4-centimeter 
leiomyoma on the posterior uterus, filmy adhesions around the 
adnexal regions, and scarring from a previous surgery were 
noted during the cesarean section.  In addition, the 
narrative stated that the cesarean section went through the 
prior appendectomy scar.  A small hematoma at the central 
portion of the wound site and a slight elevation of 
temperature occurred following the cesarean section, but were 
resolved prior to discharge.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
residuals of a cesarean section birth.  See 38 U.S.C.A. 
§ 1131 (an award of service connection requires that the 
veteran incur a disease or disability during service).   The 
Board recognizes that the veteran's service medical records 
contain evidence of complaints and treatment of abdominal 
pain and for disorders relating to her female reproductive 
organs, including an ectopic pregnancy in 1985.  The Board 
also acknowledges that the veteran was pregnant at the time 
of her June 1986 discharge.  Nonetheless, the veteran's 
cesarean section birth occurred six months after her 
discharge from service.  Likewise, there is no medical 
evidence demonstrating that the veteran's cesarean section 
birth was necessitated by the veteran's service or otherwise 
related to her period of service.  In short, there is no 
evidence attributing the veteran's cesarean section birth to 
any symptomatology reported during the veteran's service.  
Furthermore, the evidence also fails to demonstrate that the 
veteran has a current diagnosed disorder relating to her 
cesarean section.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("In the absence of proof of present disability 
there can be no valid claim.").  As such, there is simply no 
probative medical evidence of record to support the veteran's 
contentions.  See 38 U.S.C.A. § 5103A(d) (VA does not have an 
affirmative duty to obtain an examination of a claimant or a 
medical opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim). 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for residuals of a cesarean section birth.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.


ORDER

Service connection for residuals of a cesarean section birth 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

